DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 03/28/2022 are acknowledged and entered.

Claims 1-20 were pending.  Based on the remarks filed on 03/28/2022, applicants have amended claims 1, 14, 19, and 20; cancelled claims 2-6, 12, 13, 17, and 18; and added claims 21-24.  However, the amendment filed on 03/28/2022 is considered non-compliant because it has failed to meet the requirements of 37 CFR 1.121.  Here, the amendment cancelled claims 17-28, but claims 21-28 were not include in the original filed claims set.  The amendment also reinstate claims 19-24.  Thus, the amendment filed on 03/28/2022 is considered non-compliant.  In order to further prosecution, claims 1, 7-11, 14-16, and 19-24 are currently pending.  

Claims 15 and 16 are drawn to non-elected species, wherein the election was made without traverse in the reply filed on 09/30/2021 in respond to the restriction and/or species election requirements mailed on 07/30/2021, and thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.

Accordingly, claims 1, 7-11, 14, and 19-24 are under consideration in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 03/28/2022 has been reviewed as recorded in PTO-1449 form(s).  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 form(s).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Status of Claim(s) Objection(s) and /or Rejection(s)
The rejections of claim 12 under 35 U.S.C. 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn in light of applicant’s cancellation of claim 12 thereto. 

The rejection of claims 1, 2, 7-12, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Spitz et al. (US Patent 9,801,922 B2; cited in IDS filed 07/13/2021) has been withdrawn in view of applicant’s amendments of claims 1 and 20 and/or cancellation of claims 2 and 12.

The rejection of claims 1-14, 17, 18, and 20 under 35 U.S.C. 102(a)(2) as being anticipated by Audoly et al. (WO 2021/168283 A1; Effective Filing Date of 02/18/2020) has been withdrawn in view of applicant’s amendments of claims 1, 14, 19, and 20 and/or cancellation of claim 12.

The provisional rejection under 35 U.S.C. 101 of claims 1-13, 15-17, 19, and 20 as claiming the same invention as that of claims 1-13, 15-17, 19, and 20 of copending Application No. 16/945,327 has been withdrawn in light of applicant’s amendments of claims 1, 14, 19, and 20 and/or cancellation of claims 2-6, 12, 13, 17, and 18.

The provisional rejection under the judicially created doctrine of obviousness-type double patenting of claims 1, 2, 4, 5, 13, 14, 17, and 18 over claims 1, 3-8, 18, 20, and 24 of copending Application No. 16/668,736 has been withdrawn in view of applicant’s amendments of claims 1, 14, 19, and 20 and/or cancellation of claims 2-6, 12, 13, 17, and 18.


New Rejection(s) – Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-11, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The newly added the limitation ‘whereby the GSH synthesis inhibitor is included in a dosage of from about 5-17 g/m2 buthionine sulphoximine (BSO)’ of claim 1, have no clear support in the originally filed specification and claims.  The original specification disclosed ‘In one embodiment of the invention, the GSH synthesis inhibitor is BSO and is administered intravenously in a dosage of between about 1.5-17 g/m2 as multiple infusion regimens’ (see pg. 9, line 21-23).  This disclosure does not support the newly added limitation.  None of the original claims recite this newly added limitation.  Thus, this newly added limitation has no specification and original claim support, and it is considered new matter.
Consequently, claims 1, 7-11, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  If applicants disagree, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the specification.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-11, 14, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation ‘an anti-cancer composition comprising one or more anti-cancer agents’ (i.e. in this broad range the lower limit is one (1)), and the claim also recites ‘further providing that the anticancer composition comprises vemurafenib’ (i.e. in this narrow range the lower limit is two (2)) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation ‘an anti-cancer composition comprising one or more anti-cancer agents’ (i.e. in this broad range the lower limit is one (1)), and the claim also recites ‘further providing that the anti-cancer composition comprises vemurafenib and cobimetinib’ (i.e. in this narrow range the lower limit is two (3)) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 1 and 14 are indefinite for the claimed ‘anti-cancer composition’ because one of ordinary skill in the art cannot reasonably determine the metes and bounds regarding the number of ‘anti-cancer agents’.  Here, claim 1 recites “an anti-cancer composition comprising one or more anti-cancer agents”.  That is the lower limit for the number of ‘anti-cancer agents’ is one (1).  Claim 1 also recites ‘further providing that the anticancer composition comprises vemurafenib’.  That is the lower limit for the number of ‘anti-cancer agents’ is two (2).  Claim 14 recites “wherein the anti-cancer composition further comprises cobimetinib”.  That is the lower limit for the number of ‘anti-cancer agents’ is three (3).  Therefore, the metes and bounds regarding the number of ‘anti-cancer agents’ is vague and indefinite.  Accordingly, claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23 and 24 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Audoly et al. (WO 2021/168283 A1; Effective Filing Date of 02/18/2020).
For claim 23, Audoly et al. claim a pharmaceutical composition and a method for treating melanoma using the pharmaceutical composition (Claims 1, 2, and 19).  The pharmaceutical comprises a BRAF inhibitor such as vemurafenib, a MEK inhibitor such as cobimetinib, and a GSH inhibitor such as buthionine sulfoximine (refers to instant claimed ‘a combination of buthionine sulphoximine (BSO), vemurafenib, and cobimetinib.’ of claim 223) (Claims 1, 10, 11, 17, and 19).  The method for treating melanoma comprises the step of administering to a patient in need thereof a therapeutically effective amount of a first therapeutic agent and a second therapeutic agent to treat the cancer (refers to instant claimed ‘administering to the mammal’ of claim 23) (Claim 1).  Audoly et al. also disclose the followings: (i) the term “patient” is defined to include mammals (refers to instant claimed ‘mammal’ of claim 23) (e.g., murines, simians, equines (horses), bovines (cattle), porcines, canines, felines, and the like), and most preferably includes humans (see para. [0029] on pg. 8); and (ii) the active components of the combination therapy can be administered simultaneously or sequentially (see para. [0108] on pg. 34).  The type of sequential include administering the BRAF inhibitor and/or MEK inhibitor prior to administering the GSH inhibitor (see para. [0108] on pg. 34).
For claim 24, Audoly et al. claim a pharmaceutical composition and a method for treating melanoma (refers to instant claimed ‘for the therapeutic treatment of melanoma’ of claim 24) using the pharmaceutical composition (Claims 1, 2, and 19).  The pharmaceutical comprises a BRAF inhibitor such as vemurafenib, a MEK inhibitor such as cobimetinib (refers to instant claimed ‘an anti-cancer composition comprising one or more anti-cancer agents’ of claim 24; ‘further providing that the anti-cancer composition comprises vemurafenib and cobimetinib’ of claim 24), and a GSH inhibitor such as buthionine sulfoximine (refers to instant claimed ‘whereby the GSH synthesis inhibitor comprises buthionine sulphoximine’ of claim 24) (Claims 1, 10, 11, 17, and 19).
Therefore, the composition of Audoly et al. does anticipate the instant claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Audoly et al. (WO 2021/168283 A1; Effective Filing Date of 02/18/2020).
For claims 1 and 14, Audoly et al. claim a pharmaceutical composition and a method for treating melanoma using the pharmaceutical composition (Claims 1, 2, and 19).  The pharmaceutical comprises a BRAF inhibitor such as vemurafenib, a MEK inhibitor such as cobimetinib (refers to instant claimed ‘an anti-cancer composition comprising one or more anti-cancer agents’ of claim 1; ‘further providing that the anticancer composition comprises vemurafenib’ of claim 1; and instant claim 14), and a GSH inhibitor such as buthionine sulfoximine (refers to instant claimed ‘a buthionine sulphoximine (BSO)’ of claim 1) (Claims 1, 10, 11, 17, and 19).  Audoly et al. also disclose the followings: (i) the route of administration for the compounds/active agents include parenteral administration (see para. [0102] on pg. 32 and para. [0105] on pg. 33); (ii) the active components of the combination therapy can be administered simultaneously (refers to instant claim 7 and 11) or sequentially (see para. [0108] on pg. 34).  The type of sequential include administering the BRAF inhibitor and/or MEK inhibitor prior to administering the GSH inhibitor (refers to instant claim 8) (see para. [0108] on pg. 34).  And (iii) Medical kits containing the pharmaceutical composition along with instructions for using the kits to treat a cancer such as melanoma; and the instructions can specify the route of administration for the compounds/active agents include parenteral administration (see para. [0112] on pg. 35). 
The teachings of Audoly et al. differ from the presently claimed invention as follows:
While Audoly et al. do not explicitly disclose the limitation “for the therapeutic treatment of melanoma that is resistant to a MAPK-pathway inhibitor (MAPKi)” of claim 1, this limitation does not invoke any type of specificity regarding the type of melanoma for the use of the product of instant claim 1.  The present specification disclose that “The precise cellular mechanism that drives MAPKi resistance in metastatic melanoma is not known” (see pg. 1, lines 26-27).  Thus, given its broadest reasonable interpretation (BRI) for this claimed limitation, the type of melanoma as claimed encompass any type of melanoma.  Here, Audoly et al. claim a method for treating melanoma (Claim 1), where the type of melanoma include a superficial spreading melanoma, nodular melanoma, acral-lentiginous melanoma, lentigo maligna melanoma, amelanotic melanoma, desmoplastic melanoma, ocular melanoma, nevoid melanoma, and spitzoid melanoma (Claim 2).   Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to recognize that the melanoma treatment methodology of Audoly et al. can be successful use to treat the claimed type of melanoma as recited by claim 1.
While Audoly et al. do not explicitly disclose the limitation “whereby the GSH synthesis inhibitor is included in a dosage of from about 5-17 g/m2 buthionine sulphoximine (BSO)” of claim 1, this limitation does not invoke any type structural feature(s) for the claimed ‘GSH synthesis inhibitor’.  Since claims 1, 7-11, and 14 as a whole is directed to product, and as a result, the BRI for this claimed limitation is that it is directed to a method of use for the claimed ‘GSH synthesis inhibitor’, where the method of use/mode of administration is parenteral mode of administration.  Here, Audoly et al. disclose the route of administration for the compounds/active agents to include parenteral administration (see para. [0102] on pg. 32 and para. [0105] on pg. 33).  Furthermore, the patentability determination of a product is based on the product itself (i.e. its structural feature(s)).  This method of use does not alter the structural feature(s) of the claimed ‘GSH synthesis inhibitor’/‘buthionine sulphoximine’ and the present specification has not demonstrated any changes in the structural feature(s) of the claimed ‘GSH synthesis inhibitor’/‘buthionine sulphoximine’ based on its use.  Accordingly, the buthionine sulfoximine of Audoly et al. anticipates the claimed ‘GSH synthesis inhibitor’/‘buthionine sulphoximine’.
While Audoly et al. do not explicitly disclose the dosing regimen as recited by instant claims 9 and 10, these limitations does not invoke any type structural feature(s) for the claimed ‘GSH synthesis inhibitor’ and the claimed ‘anti-cancer composition’/‘anti-cancer agents’.  Since claims 1, 7-11, and 14 as a whole is directed to product, and as a result, the BRI for these claimed limitations is that it is directed to a method of use for the claimed ‘GSH synthesis inhibitor’ and the claimed ‘anti-cancer composition’/‘anti-cancer agents’, where the method of use/mode of administration is any type of mode of administration.  Here, Audoly et al. disclose the route of administration for the compounds/active agents to include parenteral administration (see para. [0102] on pg. 32 and para. [0105] on pg. 33).  Furthermore, the patentability determination of a product is based on the product itself (i.e. its structural feature(s)).  These methods of use does not alter the structural feature(s) of the claimed ‘GSH synthesis inhibitor’ and the claimed ‘anti-cancer composition’/‘anti-cancer agents’; and the present specification has not demonstrated any changes in the structural feature(s) of the claimed ‘GSH synthesis inhibitor’ and the claimed ‘anti-cancer composition’/‘anti-cancer agents’ based on their use.  Consequently, the buthionine sulfoximine and vemurafenib of Audoly et al. anticipates claimed ‘GSH synthesis inhibitor’ and the claimed ‘anti-cancer composition’/‘anti-cancer agents’/‘ vemurafenib’.
Therefore, the teachings of Audoly et al. do render the invention of the instant claims prima facie obvious.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Audoly et al. (WO 2021/168283 A1; Effective Filing Date of 02/18/2020).
For claim 19, Audoly et al. claim a pharmaceutical composition and a method for treating melanoma (refers to instant claimed ‘for treating melanoma’ of claim 19) using the pharmaceutical composition (Claims 1, 2, and 19).  The pharmaceutical comprises a BRAF inhibitor such as vemurafenib, a MEK inhibitor such as cobimetinib (refers to instant claimed ‘an anti-cancer composition’ of claim 19; ‘further providing that the anti-cancer composition comprises vemurafenib’ of claim 19), and a GSH inhibitor such as buthionine sulfoximine (refers to instant claimed ‘whereby the GSH synthesis inhibitor comprises buthionine sulphoximine’ of claim 19) (Claims 1, 10, 11, 17, and 19).  Audoly et al. also disclose medical kits containing the pharmaceutical composition along with instructions for using the kits to treat a cancer such as melanoma; and the instructions can specify the route of administration for the compounds/active agents include parenteral administration (refers to instant claimed ‘a package insert or label indicating the administration of the GSH synthesis inhibitor with an anti-cancer composition’ of claim 19) (see para. [0112] on pg. 35).
The teachings of Audoly et al. differ from the presently claimed invention as follows:
While Audoly et al. do not explicitly disclose that the kit include a container as recited by instant claim 19, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include a container in the kit of Audoly et al. in order to hold and store the compound(s)/active agent(s).  A person of ordinary skill in the art would have been motivated to do so because including a container in a pharmaceutical kit is a well-understood, routine, and conventional activity for those in the field of pharmaceuticals.  See Remington: The Science and Practice of Pharmacy (21st Edition, 2005, see especially pgs. 809-813; A copy has not been provided because the book is too large and it is publicly accessible at any libraries); Guth et al. (US Patent 4,658,957); and Brenneman (US 5,466,220).  Thus, in view of art recognized knowledge, there would have been a reasonable expectation of success that the pharmaceutical kit of Audoly et al. would include a container.
Therefore, the teachings of Audoly et al. do render the invention of the instant claims prima facie obvious.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Audoly et al. (WO 2021/168283 A1; Effective Filing Date of 02/18/2020).
For claim 20, Audoly et al. claim a pharmaceutical composition and a method for treating melanoma using the pharmaceutical composition (Claims 1, 2, and 19).  The pharmaceutical comprises a BRAF inhibitor such as vemurafenib, a MEK inhibitor such as cobimetinib (refers to instant claimed ‘an anti-cancer composition’ and ‘the anti-cancer composition comprises vemurafenib’ of claim 20), and a GSH inhibitor such as buthionine sulfoximine (refers to instant claimed ‘the GSH synthesis inhibitor comprises buthionine sulphoximine (BSO)’ of claim 20) (Claims 1, 10, 11, 17, and 19).  The method for treating melanoma comprises the step of administering to a patient in need thereof a therapeutically effective amount of a first therapeutic agent and a second therapeutic agent to treat the cancer (refers to instant claimed ‘administering to the mammal a combination of a GSH synthesis inhibitor and an anti-cancer composition’ of claim 20) (Claim 1).  Audoly et al. also disclose the followings: (i) the term “patient” is defined to include mammals (refers to instant claimed ‘mammal’ of claim 20) (e.g., murines, simians, equines (horses), bovines (cattle), porcines, canines, felines, and the like), and most preferably includes humans (see para. [0029] on pg. 8); and (ii) the active components of the combination therapy can be administered simultaneously or sequentially (see para. [0108] on pg. 34).  The type of sequential include administering the BRAF inhibitor and/or MEK inhibitor prior to administering the GSH inhibitor (see para. [0108] on pg. 34).
The teachings of Audoly et al. differ from the presently claimed invention as follows:
While Audoly et al. do not explicitly disclose the limitation “for treating a drug-resistant melanoma in a mammal” of claim 20, this limitation does not invoke any type of specificity regarding the type of melanoma for the claimed treatment methodology of claim 20.  The present specification define the “term "drug-resistant" is reduction in effectiveness of a drug in killing malignant cells; reducing cancerous tumor size and rate of growth; and ameliorating the disease or condition” (see pg. 2, lines 8-10).  Thus, given its broadest reasonable interpretation (BRI) for this claimed limitation, the type of melanoma as claimed encompass any type of melanoma.  Here, Audoly et al. claim a method for treating melanoma (Claim 1), where the type of melanoma include a superficial spreading melanoma, nodular melanoma, acral-lentiginous melanoma, lentigo maligna melanoma, amelanotic melanoma, desmoplastic melanoma, ocular melanoma, nevoid melanoma, and spitzoid melanoma (Claim 2).   Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to recognize that the melanoma treatment methodology of Audoly et al. can be successful use to treat the claimed type of melanoma as recited by claim 20.
While Audoly et al. do not explicitly disclose the dosing regimen as recited by instant claims 21 and 22, dosing regimens are result-effective parameter that will affect the pharmacological and pharmacokinetic properties of the drug, and therefore, is well within the optimization of the ordinary practitioner.  Specifically, the determination of an optimal dose is well within the capability of those skilled in the art.  For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs.  The animal model also can be used to determine the appropriate concentration range and route of administration.  Such information can then be used to determine useful doses and routes for administration in humans.  Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals.  The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50 to ED50.  Pharmaceutical compositions which exhibit large therapeutic indices are preferred.  These data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use.
The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity.  The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration.  The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment.  Dosage and mode of administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect.  Factors which can be taken into account include the severity of the disease state, general health of the subject, age, weight, and gender of the subject, diet, time and frequency of administration, drug combination(s), reaction sensitivities, and tolerance and/or response to therapy.  Long-acting pharmaceutical compositions can be administered once or twice daily every 3 to 4 days, every week, or once every two weeks depending on the half-life and clearance rate of the particular formulation.  Normal dosage amounts can vary depending upon the route of administration.  Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
In view of the above, dosages and regimens are clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of this and other ingredients to add in order to best achieve a desired results.  Accordingly, in the absence of unexpected results, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s) and/or regimen, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955); and also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Therefore, the teachings of Audoly et al. do render the invention of the instant claims prima facie obvious.

Response to Arguments
Applicant’s arguments directed to the prior art of Audoly et al. were considered but they are not persuasive for the following reasons.
[1] Applicant contends that Audoly et al. teach a laundry lists of components for the three components combination, and as a result, the combination of Audoly et al. does not anticipates or is prima facie obvious for the claimed combinations (i.e. a combination with three components such as BSO, vemurafenib, and at least one additional anti-cancer agents; or BSO, vemurafenib, and cobimetinib).  See page 6 of the remarks filed on 03/28/2022.
[2] Applicant alleges that the present specification discloses unexpected result in the combination of BSO and vemurafenib versus BSO alone.  See page 7 of the remarks filed on 03/28/2022.
This is not found persuasive for the following reasons: 
[1] The examiner respectfully disagrees.  It is the examiner’s position that the combination of Audoly et al. does anticipates or is prima facie obvious for the claimed combinations.  Here, Audoly et al. claim a combination with three components and the specific type of compounds/active agents for the three components.  That is the combination of BRAF inhibitor such as vemurafenib, a MEK inhibitor such as cobimetinib, and a GSH inhibitor such as buthionine sulfoximine (Claims 1, 10, 11, 17, and 19).  Thus, the combination of Audoly et al. does anticipates or is prima facie obvious for the claimed combinations.  As recognized by MPEP § 2131.02(II):
A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had unexpected properties. The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial.).

[2] The examiner respectfully disagrees.  It is the examiner’s position that that the combination of Audoly et al. does anticipates or is prima facie obvious for the claimed combinations.  The unexpected result is directed to a two component combination and not a three component combination as claimed by instant claims 1, 7-11, 14, and 19-24.  Therefore, the unexpected result is not commensurate in scope with the claimed combination and its use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
May 21, 2022